Order entered June 16, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00124-CV

                                 CARL BENSON, Appellant

                                               V.

BANK OF AMERICA, NATIONAL ASSOCIATION AS SUCCESSOR BY MERGER TO
       LASALLE BANK NATIONAL ASSOCIATION AS TRUSTEE FOR
    CERTIFICATE HOLDERS OF EMC MORTGAGE LOAN TRUST 2004-B,
    MORTGAGE LOAN PASS THROUGH CERTIFICATES, SERIES 2004-B,
               ITS SUCCESSORS AND ASSIGNS, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-00086-D

                                           ORDER
       Before the Court is appellee’s June 3, 2014 motion to dismiss the appeal. Appellee
contends the appeal should be dismissed because appellant has failed to file his brief. Appellant
filed his brief on June 13, 2014. Accordingly, we DENY appellee’s motion.
       On June 11, 2014, appellant filed a “Writ of Mandamus & Replevin.” Although, the first
page of the document lists the name of this Court, the remainder of the document shows that it
was intended for the United States District Court for the Northern District of Texas.
Accordingly, we DENY appellant’s “Writ of Mandamus & Replevin.”


                                                     /s/   ADA BROWN
                                                           JUSTICE